Exhibit NEWS SOLUTIA LOGO FOR IMMEDIATE RELEASE Solutia Inc. 575 Maryville Centre Drive St. Louis, Missouri 63141 P.O. Box 66760 St. Louis, Missouri 63166-6760 Customers:Colin Ashton (Brussels) +32 (0) 2714 3209 Media: Melissa Hammonds(St. Louis) 314-674-5555 Media – U.K.: Simon Howarth (Wales) 01978 222344 Investors: Susannah Livingston (St. Louis) 314-674-8914 Flexsys® to Exit Operations at Ruabon, Wales Industrial Facility Flexsys Manufacturing at Ruabon to Cease by the End of 2008; Decision Part of Flexsys Portfolio Optimization Strategy ST. LOUIS and RUABON, Wales – May 21, 2008– Solutia Inc. (NYSE: SOA) today announced that its
